DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to claims filed for No. 16367905 on May 03, 2021. Please note claims 1-7 are pending and have been examined.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11009913. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
U.S. Patent No. 11009913
Remarks
1. (Currently Amended) A display device comprising: 
	a foldable display region; 

15. A display device comprising: 
	a display panel comprising a foldable continuous display portion having a flexibility, the foldable continuous display portion comprising: - 5 -Application Serial No. 15/986,099 Attorney Docket No. 0756-11612 
Although claims of the instant application and U.S. Patent No are not identical, the difference between the application and the U.S. Patent No lies in the fact that the U.S. Patent No claims include many more elements and is thus much more specific.
	a first single scan line driver circuit; 

	a first scan line driver circuit electrically connected to the first region of the foldable continuous display portion;


	a second scan line driver circuit electrically connected to the second region of the foldable continuous display portion; and

	a sensing portion, 
	



	wherein a black image is displayed in a first display region which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing portion, 

	a sensing portion configured to sense a state of the foldable continuous display portion and supply data on whether the display device is folded, 
	wherein an image signal for displaying an image is supplied to the first region and a signal for displaying a black image is supplied to the second region in accordance with the state of the foldable continuous display portion sensed by the sensing portion, 

	wherein the first display region includes a first region and a second region which are configured to be folded toward each other such that the first region and the second region face each other,
	a first region exposed outward when the display device is folded; and a second region folded inward so that part of the second region faces another part of the second region when the display device is folded;


a first scan line driver circuit electrically connected to the first region of the foldable continuous display portion; 


	wherein the second single scan line driver circuit is configured to drive the first region and the second region of the first display region.


	a second scan line driver circuit electrically connected to the second region of the foldable continuous display portion.

	4. The display device according to claim 1, further comprising a signal line driver circuit, wherein a signal for displaying the black image is supplied from the signal line driver circuit to the foldable display region
15 … a signal for displaying a black image is supplied to the second region in accordance with the state of the foldable continuous display portion sensed by the sensing portion,




Instant Application
U.S. Patent No. 11009913
Remarks
3. (Currently Amended) A display device comprising: 



Although claims of the instant application and U.S. Patent No are not identical, the difference between the application and the U.S. Patent No lies in the fact that the U.S. Patent No claims include many more elements and is thus much more specific.


	a first scan line driver circuit electrically connected to the first region of the foldable continuous display portion;

	a second single scan line driver circuit; and 
	a second scan line driver circuit electrically connected to the second region of the foldable continuous display portion; and

	a sensing portion, 
	



	wherein after the sensing portion senses a folded state of the foldable display region, a black image is displayed in a first display region which is not seen in the folded state of the foldable display 


	wherein an image signal for displaying an image is supplied to the first region and a signal for displaying a black image is supplied to the second region in accordance with the state of the 
	wherein part of the first region of the foldable continuous display portion is exposed on a side surface of the display device when the display device is folded.

	wherein the first display region includes a first region and a second region which are configured to be folded toward each other such that the first region and the second region face each other,
	a first region exposed outward when the display device is folded; and a second region folded inward so that part of the second region faces another part of the second region when the display device is folded;

	wherein the first single scan line driver circuit is configured to drive a second display region which is seen in the folded state, and  
	a first scan line driver circuit electrically connected to the first region of the foldable continuous display portion; 


	wherein the second single scan line driver circuit is configured to drive the first region and second region of the first display region. 
	a second scan line driver circuit electrically connected to the second region of the foldable continuous display portion

	5. The display device according to claim 3, further comprising a signal line driver circuit, wherein a signal for displaying the black image is supplied from the signal line driver circuit to the foldable display region.
15 … a signal for displaying a black image is supplied to the second region in accordance with the state of the foldable continuous display portion sensed by the sensing portion,



As illustrated above, although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1 and 2-5 of the present application are not patentably distinct from and encompasses the scope of the claim 15 of U.S. Patent No. 11009913. Hence, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify claims 1 and 2-5 of the present application to be broader than the claims 15 of U.S. Patent No. 11009913. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 20100201604 A1) in view of Joo (US 20130050270 A1) and Yanagisawa et al. (US 20010020928 A1).

Regarding claim 1 (Currently Amended), Kee discloses: A display device (Fig. 1, Fig. 2, discloses multi-foldable mobile display apparatus 100) comprising: 
a foldable display region (Fig. 1, Fig. 2, [0044]-[0045], [0048], discloses multi-foldable display apparatus 100 comprises the first to third display panels 120, 130, and 140 and display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1, and collectively form a single screen. Display panels 120, 130 and 140 comprises display devices 122, 132 and 142 respectively); 
a first single scan line driver circuit (Fig. 2, [0061], scan line driver 124 connected to display device 122);
a second scan line driver circuit (Fig. 2, [0061], scan line drivers 134 and 144 in combination reads as a second scan line driver circuit); and 
wherein the first display region (see annotated Fig. 2, below) includes a first region (Fig. 1, display device 132 of display panel 130) and a second region (Fig. 1, display device 142 of display panel 140) which are configured to be folded toward each other such that the first region and the second region face each other (Fig. 1, [0048], discloses the display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1. For example, as shown in Fig. 1, when display panel 140 is folded inward along the hinge axis H2 and completely covers the display panel 130, display device 132 of display panel 130 (i. e. first region) and display device 142 of display panel 140 (i. e. second region) face each other),
wherein the first single scan line driver circuit (Fig. 2, [0061], scan line driver 124) is configured to drive a second display region which is seen in the folded state (Fig. 1, Fig. 2, Fig. 4, [0061], discloses scan line driver 124 electrically connected to the display device 122 and supplies the scan line signals to the display region of display device 122 (read as second display region). [0048], discloses display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1, and collectively form a single screen. For example, as shown in Fig. 1, when display panel 140 is folded inward along the hinge axis H2 and covers the display panel 130, user can only see the display region of display panel 120 when multi-foldable display apparatus 100 completely folded at hinge H2), 
wherein the second scan line driver circuit (Fig. 2, [0061], scan line drivers 134 and 144) is configured to drive the first region and the second region of the first display region (Fig. 2, [0061], discloses scan line drivers 134 and 144 in combination read as second scan line driver circuit electrically connected to the display device 132 and 142 respectively and supplies the scan line driving signals to the display region of display devices 132 and 142 respectively).  
Although Kee teaches the scan line drivers 134 and 144 the supplies the scan line driving signals to the display region of display devices 132 and 142 respectively of multi-foldable mobile display apparatus (see Fig. 2), Kee does not explicitly teach second scan line driver circuit is a single scan line driver circuit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and integrate two san line drivers 134 and 144 to the single scan driver circuit, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
Kee does not explicitly teach a sensing portion, wherein a black image is displayed in a first display region which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing portion, 
However, in the same field of endeavor of the flexible/foldable display device, Joo teaches a sensing portion (Fig. 1, [0037], display folding sensor 170), and Joo further teaches a first display region is turned off which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing portion (Fig. 3A-Fig.3B, [0037]-[0039] discloses controller 110 senses the folding of the display unit 160 based on at least one location information element received from the display folding sensor 170, and determines a first screen which is unfolded and at least one second screen which is folded. [0040] discloses the controller 110 turns on the first screen of the display unit 160, which is unfolded, and turns off the second screen of the display unit 160, which is folded. [0047]- [0048] discloses the when the display unit 160 is folded along a dotted line “A”, first display screen 161 viewed by a user is turns on and display image, and the lower part of the display unit 162 which is not viewed by a user is turned off).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee with turned off the first display region which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing 
Kee in view of Joo does not explicitly teach black image is displayed in turned off first display region. However, it has been known in the art of display device to have displayed black image when the display is turned off or switched off for removing after-image in the electronic device. For example, Yanagisawa teaches when the display device detects the power-off signal, data line driver circuit supplies the black image display signal thereby making the black display on all the pixels of the LCD (Fig. 1, [0042]).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee and Joo with displaying the black image in the region/area of display screen when the display is turned off as suggested by Yanagisawa in order to provide an LCD display unit that does not produce irregular after-images on the LCD display when the power supply thereof is shut off ([0018], Yanagisawa).




    PNG
    media_image1.png
    507
    673
    media_image1.png
    Greyscale

Regarding claim 2 (Previously Presented), Kee in view of Joo and Yanagisawa teaches the limitations of parent claim 1. Kee further teaches a first signal line driver circuit electrically connected to the first display region;  15and a second signal line driver circuit electrically connected to the second display region (Fig. 2, [0061] discloses the data line drivers 125, 135, and 145 which respectively drive the display devices 122, 132, and 142), wherein the first signal line driver circuit is placed in a portion other than a bendable portion when the foldable display region is in the folded state, and  20wherein the second signal line driver circuit is placed in a portion other than the bendable portion when the foldable display region is in the folded state (Fig. 2, [0061]-[0062] discloses data line drivers 125, 135, and 145 which respectively drive the display devices 122, 132, and 142 may be disposed on sides or adjacent to edges of the display devices 122, 132, and 142. Please note date line driver circuits are placed other than bending/folding axis formed at hinge portions 114 and 115).

Regarding claim 4 (Previously Presented), Kee in view of Joo and Yanagisawa teaches the limitations of parent claim 1. Joo further teaches when the display device is folded along the dotted line “A”, lower or rear part of the display unit which is not seen by the user is turned off and not displaying images, but fails to explicitly teach the claimed a signal for displaying the black image is supplied from the signal line driver circuit. However, it has been known in the art of display device to supply a signal for displaying the black image from the signal line driver circuit when the display is turned off or switched off. For example, Yanagisawa teaches when the display device detects the power-off signal, data line driver circuit 2 supplies the black image display signal thereby making the black display on all the pixels of the LCD (Fig. 1, [0042]).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee, and Joo with a signal for displaying the black image is supplied from the signal line driver circuit when the display is turned off as suggested by Yanagisawa in order to provide an LCD display unit that does not produce irregular after-images on the LCD display when the power supply thereof is shut off ([0018], Yanagisawa).

7.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 20100201604 A1) in view of Joo (US 20130050270 A1), Yanagisawa et al. (US 20010020928 A1) and Jeong et al. (US 20140306985 A1).

Regarding claim 3 (Currently Amended), Kee discloses: A display device (Fig. 1, Fig. 2, discloses multi-foldable mobile display apparatus 100) comprising: 
a foldable display region (Fig. 1, Fig. 2, [0044]-[0045], [0048], discloses multi-foldable display apparatus 100 comprises the first to third display panels 120, 130, and 140 and display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1, and collectively form a single screen. Display panels 120, 130 and 140 comprises display devices 122, 132 and 142 respectively); 
a first single scan line driver circuit (Fig. 2, [0061], scan line driver 124 connected to display device 122); 
a second scan line driver circuit (Fig. 2, [0061], scan line driver 144 connected to display device 142); and 
wherein the first display region (see annotated fig. 2 above) includes a first region (Fig. 1, display device of display panel 130)  and a second region (Fig. 1, display device of display panel 140) which are configured to be folded toward each other such that the first region and the second region face each other (Fig. 1, [0048], discloses the display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1. For example, as shown in Fig. 1, when display panel 140 is folded inward along the hinge axis H2 and completely covers the display panel 130, and display device 132 of display panel 130 (i. e. first region) and display device 142 of display panel 140 (i. e. second region) face each other),
wherein the first single scan line driver circuit (Fig. 2, [0061], scan line driver 124) is configured to drive a second display region which is seen in the folded state (Fig. 1, Fig. 2, Fig. 4, [0061], discloses scan line driver 124 electrically connected to the display device 122 and supplies the scan line signals to the display region of display device 122 (read as second display region). [0048], discloses display panels 120, 130, and 140 are connected to each other to be foldable around the hinge axes H1 and H2 as shown in FIG. 1, and collectively form a single screen. For example, as shown in Fig. 1, when display panel 140 is folded inward along the hinge axis H2 and covers the display panel 130, user can only see the display region of display panel 120 when multi-foldable display apparatus 100 completely folded at hinge H2), 
(Fig. 2, [0061], scan line drivers 134 and 144) is configured to drive the first region and the second region of the first display region (Fig. 2, [0061], discloses scan line drivers 134 and 144 in combination read as second scan line driver circuit electrically connected to the display device 132 and 142 respectively and supplies the scan line driving signals to the display region of display devices 132 and 142 respectively).  
Although Kee teaches the scan line drivers 134 and 144 the supplies the scan line driving signals to the display region of display devices 132 and 142 respectively of multi-foldable mobile display apparatus (see Fig. 2), Kee does not explicitly teach second scan line driver circuit is a single scan line driver circuit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and integrate two san line drivers 134 and 144 to the single scan driver circuit, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
Kee does not explicitly teach a sensing portion, wherein after the sensing portion senses a folded state of the foldable display region, a black image is displayed in a first display region which is not seen in the folded state of the foldable display region.
However, in the same field of endeavor of the flexible/foldable display device, Joo teaches a sensing portion (Fig. 1, [0037], display folding sensor 170), and Joo further teaches a first display region is turned off which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing portion (Fig. 3A-Fig.3B, [0037]-[0039] discloses controller 110 senses the folding of the display unit 160 based on at least one location information element received from the display folding sensor 170, and determines a first screen which is unfolded and at least one second screen which is folded. [0040] discloses the controller 110 turns on the first screen of the display unit 160, which is unfolded, and turns off the second screen of the display unit 160, which is folded. [0047]- [0048] discloses the when the display unit 160 is folded along a dotted line “A”, first display screen 161 viewed by a user is turns on and display image, and the lower part of the display unit 162 which is not viewed by a user is turned off).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee with turned off the first display region which is not seen in a folded state of the foldable display region in accordance with the folded state of the foldable display region sensed by the sensing portion as suggested by Joo in order to reduce the power consumption by turning off the portion of the display region of foldable display device which is not viewed by user.
Kee in view of Joo does not explicitly teach black image is displayed in turned off first display region. However, it has been known in the art of display device to have displayed black image when the display is turned off or switched off for removing after-image in the electronic device. For example, Yanagisawa teaches when the display device detects the power-off signal, data line driver circuit supplies the black image display signal thereby making the black display on all the pixels of the LCD (Fig. 1, [0042]).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee and Joo with displaying the black image in the region/area of display screen when the display is turned off as suggested by Yanagisawa in order to provide an LCD display unit that does not produce irregular after-images on the LCD display when the power supply thereof is shut off ([0018], Yanagisawa).
Kee in view of Joo and Yanagiswa does not explicitly teach a color image is displayed in a curved display region which is seen in the folded state of the foldable display region.
(Fig. 1. [0045] discloses the plurality of sub-pixels (red sub-pixel, green sub-pixel and blue sub-pixel) are arranged in a matrix in flexible display unit 100. Fig. 2C discloses the flexible/bending/folding configuration of flexible display unit 100 of display device 10. Examiner reads the bending area D21 of the second display area D2 as a curved display region. [0071] further discloses color of the image on bending area D21 of the second display area D2 (i. e, curved display region) changes when flexible display bends toward the rear of the display unit 100 on the basis of the first display area D1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device at taught by Kee, Joo and Yanagisawa with a color image is displayed in a curved display region which is seen in the folded state of the foldable display region as taught by Jeong in order to utilize the curved display area for displaying image and increase the image display surface in flexible display device.

Regarding claim 5 (Currently Amended), Kee, Joo, Yanagisawa and Jeong teaches the limitations of parent claim 3. Joo further teaches when the display device is folded along the dotted line “A”, lower or rear part of the display unit which is not seen by the user is turned off and not displaying images, but fails to explicitly teach the claimed a signal for displaying the black image is supplied from the signal line driver circuit. However, it has been known in the art of display device to supply a signal for displaying the black image from the signal line driver circuit when the display is turned off or switched off. For example, Yanagisawa teaches when the display device detects the power-off signal, data line driver circuit supplies the black image display signal thereby making the black display on all the pixels of the LCD (Fig. 1, [0042]).
Therefore, it would have been obvious to one of ordinary sill in art before the effective filing date of the claimed invention to modify the image displayed on display device as taught by Kee, .

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 20100201604 A1) in view of Joo (US 20130050270 A1) and Yanagisawa et al. (US 20010020928 A1), further in view of Solomon et al. (US 20070097014 A1).

Regarding claim 6 (Previously Presented), Kee in view of Joo and Yanagisawa teaches the limitations of parent claim 1. Kee in view of Joo and Yanagisawa does not seem to explicitly teach wherein the first region is over a first support panel, wherein the second region is over a second support panel, and wherein a connecting member is partly exposed between the first support panel and the second support panel.
However, in the same field of endeavor of flexible/folding display device for displaying the graphical user interface, Solomon teaches wherein the first region is over a first support panel (Fig. 5, screen portion 12a of flexible display screen 12 over the support member 30 of the screen portion 12a), wherein the second region is over a second support panel (Fig. 5, screen portion 12b of flexible display screen 12 over the support member 30 of the screen portion 12b), and wherein a connecting member is partly exposed between the first support panel and the second support panel (see annotated Fig. 5 below, [0012]-[0013], discloses the housing 22 fabricated from flexible material is partly exposed between the support member 30 of the screen portion 12a and support member 30 of the screen portion 12b along axis 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device at taught by Kee, Joo, .


    PNG
    media_image2.png
    772
    660
    media_image2.png
    Greyscale


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (US 20100201604 A1) in view of Joo (US 20130050270 A1), Yanagisawa et al. (US 20010020928 A1) and Jeong et al. (US 20140306985 A1), further in view of Solomon et al. (US 20070097014 A1).

Regarding claim 7 (Previously Presented), Kee in view of Joo, Yanagisawa and Jeong teaches the limitations of parent claim 1. Kee in view of Joo, Yanagisawa and Jeong does not 
However, in the same field of endeavor of flexible/folding display device for displaying the graphical user interface, Solomon teaches wherein the first region is over a first support panel (Fig. 5, screen portion 12a of flexible display screen 12 over the support member 30 of the screen portion 12a), wherein the second region is over a second support panel (Fig. 5, screen portion 12b of flexible display screen 12 over the support member 30 of the screen portion 12b), and wherein a connecting member is partly exposed between the first support panel and the second support panel (see annotated Fig. 5 above, [0012]-[0013], discloses the housing 22 fabricated from flexible material is partly exposed between the support member 30 of the screen portion 12a and support member 30 of the screen portion 12b along axis 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device at taught by Kee, Joo, Yanagisawa and Jeong with the first region is over a first support panel, wherein the second region is over a second support panel, and wherein a connecting member is partly exposed between the first support panel and the second support panel as suggested by Solomon in order to enable rotational movement of the plurality of support members relative to each other thereby flexing the display screen (Abstract, Solomon).

Response to Arguments
10. 	Applicant’s arguments filled on 05/03/2021, with respect to the prior art rejection of claims, specifically regarding the amended portions of claims 1 and 3 have been fully considered but they are believed to be addressed above under new ground of rejection, and therefore, the arguments are moot in view of the new ground of rejection as necessitated by applicant’s amendments. See above rejection for full detail.
single scan line driver circuit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and integrate two san line drivers 134 and 144 to the single scan driver circuit, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 

Conclusion
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693                 

5/11/2021